Title: To Alexander Hamilton from Thomas Underwood, 10 December 1799
From: Underwood, Thomas
To: Hamilton, Alexander


          
            His Excelcy. Gen. Hamilton
            Sir,
            Hanover County Virginia 10th. Decr. 1799
          
          I Reported myself to your excellency From Baltimore on or about the 26th. of August last—Since which I have been extreamly ill, indeed But am now happy to enform your Excellency I am now ready to Join any part of the army where yr. Excellency may think proper to order me an Anzwer as soon as Convenient directed to me at Richmond Virginia will ever be acknowledgd. By yr. Excelcys. very Obt. Humble. Servant
          
            Tho. Underwood Lieut.
            U.S. Artlts. & Engineers
          
        